Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election of group II, drawn to compounds of the formula II and elected species:

    PNG
    media_image1.png
    228
    479
    media_image1.png
    Greyscale

 in the reply filed on 11/12/2021 is acknowledged. New claims 10-14 are added and drawn to the elected invention.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
The requirement is still deemed proper and is therefore made FINAL. However, the election of species requirement is hereby withdrawn.


An action on the merits of claims 8-14 is contained herein.


Priority
This application is a continuation of U.S.S.N. 17/230,727, filed April 14, 2021,
which claims the benefit of, and priority to, U.S.S.N. 63/012,039 filed April 17, 2020; U.S.S.N. 63/031,357 filed May 28, 2020; U.S.S.N. 63/036,866 filed June 9, 2020; U.S.S.N. 63/039,297 filed June 15, 2020; U.S.S.N. 63/067,669 filed August 19, 2020; U.S.S.N. 63/091,630 filed October 14, 2020; U.S.S.N. 63/129,018 filed December 22, 2020; U.S.S.N. 63/171,675 filed April 7, 2021; U.S.S.N. 63/172,478 filed April 8, 2021; and U.S.S.N. 63/173,146 filed April 9,2021.


Specification
Applicant is reminded of the proper content of an Abstract of the Disclosure, see MPEP 608.01(b).
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., "The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics."  Exemplification of a species could be illustrative of members of the class.  For processes, the type reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.  

It is recommended that the structure of Formula II be inserted into the abstract to accurately illustrate the claimed invention.




Information Disclosure Statement


Claim Objections
Claims 8-13 are objected to because of the following informality. At the end of claim 8, the language “and pharmaceutically acceptable salts thereof” should more appropriately read to be consistent with claim 14, “or a pharmaceutically acceptable salt thereof”. Thus the clam and claims which depend from it are objected to. Correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


The genus structure of the instant application may fully encompass the claimed compounds of ‘497 with respect to heterocycles formed from variables R1a,2 being claimed generically. In other words, the compounds of patent ‘497 may anticipate the claimed genus of claim 8. Additionally, the scope of formula II-I of the patent is substantially small that one of ordinary skill would have readily arrived at the claimed genus of claim 14.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claims 9-13 do not further limit claim 8 with respect to chemical formula bearing further substituents such as “halo”, “alkyl” etc. in regard to heterocycles formed from variables R1a,2. Claim 8 does not recite that these groups can be optionally substituted as in other embodiments.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.






Conclusion
No claims are allowed. The claims are objected and rejected to for the reasons of record. However, the compounds appear to be neither anticipated nor rendered obvious over the art. The closest prior art is disclosed in STN Registry with a publication date of 4.7.2021 and a registry number of 2628280-40-8. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624